Appeal of WILBERT J. AUSTIN.Austin v. CommissionerDocket No. 82.United States Board of Tax Appeals1 B.T.A. 18; 1924 BTA LEXIS 277; October 18, 1924, decided Submitted October 15, 1924.  1924 BTA LEXIS 277">*277  Deficiency to be determined in accordance with stipulation.  No appearance for the taxpayer.  Robert A. Littleton, Esq. (Nelson T. Hartson, Solicitor of Internal Revenue) for the Commissioner.  1 B.T.A. 18">*19  Before IVINS, KORNER, and MARQUETTE.  DECISION.  The taxpayer and the Commissioner having agreed that the item of $12,740.03, claimed as a deduction for loss on sale of stocks and bonds in the taxpayer's 1920 income tax return, should be disallowed to the extent of $1,131.90, the deficiency should be computed accordingly.  Final decision of this Board will be settled on consent or on seven days' notice by either party.